Name: 94/299/EC: Commission Decision of 5 May 1994 allowing the United Kingdom to apply the Community numbering system for the identification of bovine animals from 1 July 1994
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe;  documentation;  means of agricultural production
 Date Published: 1994-05-26

 Avis juridique important|31994D029994/299/EC: Commission Decision of 5 May 1994 allowing the United Kingdom to apply the Community numbering system for the identification of bovine animals from 1 July 1994 Official Journal L 131 , 26/05/1994 P. 0025 - 0025COMMISSION DECISION of 5 May 1994 allowing the United Kingdom to apply the Community numbering system for the identification of bovine animals from 1 July 1994 (94/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 5 (2) (a) thereof, Whereas Article 5 (2) (a) provides for the introduction of a Community numbering system for the identification of bovine animals; Whereas it also provides for the possibility to extend the implementation date for using the Community numbering system until 30 June 1994; Whereas the United Kingdom has requested an extension of the implementation date until 30 June 1994; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom may extend the period provided for in the third subparagraph of Article 5 (2) (a) of Directive 92/102/EEC, in order to apply the Community numbering system for the identification of bovine animals from 1 July 1994. Article 2 This Decision shall apply until 30 June 1994. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 May 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 355, 5. 12. 1992, p. 32.